UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 01-2400



STEVEN WARD,

                                               Plaintiff - Appellant,

          versus


AMERICAN MEDICAL SYSTEMS, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-00-150-1)


Submitted:     April 30, 2002                 Decided:   June 25, 2002


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Ward, Appellant Pro Se. Andrew Scott Chamberlin, ELLIS &
WINTERS, L.L.P., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven   Ward   appeals   the    district    court’s   order   granting

summary judgment to Appellee.        We have reviewed the record and the

district   court’s   opinion   accepting    the    recommendation    of   the

magistrate judge and find no reversible error.              Accordingly, we

affirm on the reasoning of the district court. See Ward v. American

Med. Sys., Inc., No. CA-00-150-1 (W.D.N.C. Oct. 23, 2001).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                    AFFIRMED




                                      2